                                                                                 USDC SDNY
                                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                    DOC #:
--------------------------------------------------------------X                  DATE FILED: January 24, 2020
 STACEY MERCER,                                               :
                                                              :
                                                              :
                                             Plaintiff(s), :      19 Civ. 9071     (LGS)
                                                              :
                           -against-                          :         ORDER
                                                              :
 225 EAST PRESIDENT STREET, LLC,                              :
                                                              :
                                           Defendant(s) :


LORNA G. SCHOFIELD, United States District Judge:

        The parties have reached a settlement in principle in this case. Accordingly, it is

ORDERED that this action is dismissed without costs and without prejudice to restoring the

action to the Court’s calendar, provided the application to restore the action is made within

thirty (30) days of this Order. Any application to reopen filed after thirty (30) days from the

date of this Order may be denied solely on that basis. Any pending deadlines and conferences

are CANCELED.



Dated: January 24, 2020
       New York, New York
